HLD-008                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-1428
                                      ___________

                           IN RE: ROCMON L. SANDERS,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2:20-cv-01051)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     June 9, 2022

      Before: CHAGARES, Chief Judge, PORTER and FUENTES, Circuit Judges

                               (Opinion filed: July 5, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Rocmon Sanders seeks a writ of mandamus to compel the District Court

to rule on a petition he filed pursuant to 28 U.S.C. § 2241. By order entered on June 14,

2022, the District Court deemed his petition moot, as he is no longer in federal custody.

In light of the District Court’s action, Sanders’s mandamus petition no longer presents a



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
live controversy. Therefore, we will dismiss it as moot.1 See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the

course of adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”)




1
    Sanders’s “Motion for Expedited Appeal” is also dismissed as moot.
                                           2